F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAR 31 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    KATHLEEN J. BOYER,

                Plaintiff-Appellant,

    v.                                                    No. 96-3123
                                                    (D.C. No. 94-4078-SAC)
    JOHNSON COUNTY BOARD OF                                (D. Kan.)
    COUNTY COMMISSIONERS,

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before BRORBY and KELLY, Circuit Judges, and CAUTHRON, ** District Judge.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
       Honorable Robin J. Cauthron, District Judge, United States District Court
for the Western District of Oklahoma, sitting by designation.
      In this action alleging an unlawful constructive discharge from public

employment, plaintiff appeals the district court’s decision dismissing her state law

claim, see Fed. R. Civ. P. 12(b)(6), and granting defendant summary judgment on

her 42 U.S.C. § 1983 claim, see Fed. R. Civ. P. 56(c). Reviewing the district

court’s decisions de novo, see McCarter v. West, 105 F.3d 1335, 1336 (10th Cir.

1997) (summary judgment); Yoder v. Honeywell Inc., 104 F.3d 1215, 1224 (10th

Cir. 1997) (Rule 12 (b)(6)), we AFFIRM for substantially the reasons stated in the

district court’s memorandum and order dated March 5, 1996, Boyer v. Board of

County Comm’rs, 922 F. Supp. 476 (D. Kan. 1996).



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                         -2-